Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 2-7 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 2 recites: A vehicle battery pack support device for suspending a battery pack at a side rail constituting a ladder frame of a vehicle, comprising: a frame-side bracket securable by bolts to an outer side face of the side rail at a plurality of bolt fastening parts of the outer side face of the side rail which plurality of bolt fastening parts are arrayed in a grid arrangement; an elastic coupling part, wherein the battery pack and the frame-side bracket are elastically coupleable by the elastic coupling part; and a spacer interposable between the outer side face of the side rail and the frame-side bracket, wherein the spacer has a lower extension extends downward further than a bottom surface of the side rail in the vehicle height direction when the spacer is interposed between the outer side face of the side rail and the frame-side bracket.
2.	 Claim 3 recites: A vehicle, comprising: a vehicle battery pack support device, wherein the vehicle battery pack support device suspends a battery pack at a side rail constituting a ladder frame of the vehicle and wherein the vehicle battery pack support device includes: a frame-side bracket secured by bolts to an outer side face of the side rail at a plurality of bolt fastening parts of the outer side face of the side rail which plurality of bolt fastening parts are arrayed in a grid arrangement; an elastic coupling part, wherein the battery pack and the frame-side bracket are elastically coupled by the elastic coupling part; and a  spacer interposed between the outer side face of the side rail and the frame-side bracket, wherein the spacer has a lower extension in a vehicle height direction, wherein the lower extension extends downward further than a bottom surface of the side rail in the vehicle height direction.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614